Citation Nr: 1713855	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence have been received to reopen the claim of service connection for right ear hearing loss.  

2.  Entitlement to service connection for a right foot disability, to include degenerative changes of the first metatarsophalangeal joint and osteopenia.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to November 1991.

These matters come before the Board of Veterans' Appeal (Board) on appeal from August 2012 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was last before the Board in February 2015.  At that time, the Board, in pertinent part, remanded the issues of entitlement to service connection for a low back disability and a right foot disability, other than residuals of a fracture of the right 4th metatarsal, for additional evidentiary development.  

While the matter was in remand status, in an August 2015 rating decision, the Appeals Management Center (AMC) granted service connection for lumbar strain (claimed as low back disability).  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a low back disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.  

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 2015 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of service connection for right ear hearing loss.  The Veteran did not appeal the Board's decision.

2.  In April 2015, the Veteran requested reopening of his claim of service for connection right ear hearing loss. 

3.  Evidence received since the final February 2015 Board decision is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2015 Board decision denying the application to reopen the claim of service connection for right ear hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

2.  New and material evidence has not been received to warrant reopening of the claim of service connection right ear hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. 

The record shows that the Veteran's claim was filed as a "fully-developed claim."  The fully-developed claim form includes notice of the evidence needed to substantiate and complete a claim and of the respective duties of VA and the claimant for obtaining evidence.  The notice also provides information regarding the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016). 

The Veteran was not afforded a VA examination for his right ear hearing loss disability claim.  However, the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec 'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  As new and material evidence has not been received for the reasons indicated below, no VA examination is required.

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Applicable Law

In general, decisions of the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

Historically, in a September 1996 rating decision, the RO denied service connection for right ear hearing loss because the evidence did not show a right ear hearing loss disability that was incurred in service.  In December 2011, the Veteran sought reopening the claim of service connection for right ear hearing loss.  Subsequently, in an August 2012 rating decision, the RO determined that the additional evidence received was not new and material, thus, reopening the previously denied claimed was not warranted.  The Veteran appealed the RO's determination.  

As set forth above, in a February 2015 decision, the Board denied reopening the previously denied claim of service connection for right ear hearing loss.  In so doing, the Board noted that the evidence did not indicate that the Veteran had right hear hearing loss as defined by 38 C.F.R. § 3.385.  Therefore, new and material evidence had not been received to reopen the underlying service connection claim.  

The record shows that the Veteran did not appeal the Board's February 2015 decision.  Thus, the Board's February 2015 decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1104 (2016).

The Veteran now seeks to reopen his claim of service connection for right ear hearing loss on the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

The evidence of record at the time of the February 2015 Board decision included the Veteran's service treatment records, post-service medical records, and the report of an October 2012 VA examination.

The additional evidence received since the final February 2015 Board decision includes a March 2015 private audiological evaluation and opinion.  The additional evidence also includes a lay statement from the Veteran indicating that he has not been exposed to any significant amount of noise during his civilian life; however, during service he was always around loud noises.  See June 2015 Notice of Disagreement.  

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in February 2015.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The evidence is cumulative to the extent that it contains evidence that the appellant does not have a right ear hearing disability.  Notably, in the March 2015 private audiological evaluation provided by the Veteran, it was determined that pure tone thresholds for the right ear were within normal limits.  Thus, the additional evidence does not suggest that the Veteran has right hear hearing loss as defined by 38 C.F.R. § 3.385.  The Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

The Board acknowledges the Veteran's statement regarding in-service and post-service noise exposure.  The Board finds that the appellant's contentions, even when presumed to be credible, do not provide a basis upon which to reopen the claim.  Although the statements are new, they are not material.  In this regard, such statements do not show that the Veteran has right ear hearing loss for VA purposes, the critical first element necessary to establish service connection.  

For these reasons, the Board finds that the additional evidence received since the final February 2015 Board decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for right ear hearing loss is not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for right ear hearing loss is denied.


REMAND

The Board observes that in its February 2015 decision, the issue of entitlement to service connection for a right foot disability, to include degenerative changes of the first metatarsophalangeal joint and osteopenia, was remanded for further development and readjudication.  The Board directed the AOJ to consider the appellant's entitlement to service connection for all right foot disabilities excluding the fracture of the right, 4th metatarsal, for which he is already service connected.  

In an August 2015 rating decision, the RO increased the rating for the Veteran's service-connected 4th metatarsal with arthritis.  However, there is no indication that the claim of service connection for a right foot disability, other than the fracture of the right, 4th metatarsal with arthritis, was considered.  Under these circumstances, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim of entitlement to service connection for a right foot disability, to include degenerative changes of the first metatarsophalangeal joint and osteopenia.  If the benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


